Citation Nr: 1414836	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-05 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at a private medical facility in May 2009.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in New Orleans, Louisiana.  Although the June 2009 decision is not in the file at this time, the VAMC apparently denied reimbursement for medical expenses incurred at a private medical facility in May 2009.  


FINDING OF FACT

At the time of the treatment in a private medical facility in March 2009, the Veteran had no service connected disabilities, was not a participant inf VA Vocational Rehabilitation, and had not been enrolled in the VA healthcare system in the past 24 months.


CONCLSUION OF LAW

The criteria for reimbursement or payment of medical services rendered at a private medical facility in May 2009 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.54, 17.1000-17.1008 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001).  In the instant case the relevant facts are not in dispute and the law and is controlling.  The VCAA is not applicable.

The Veteran is seeking reimbursement for medical expenses incurred at the Baton Rouge Medical Center from March 9 to 15, 2009.  He went to that facility for treatment after falling from a tree and experiencing an open fracture of the left femur.

There is no argument or evidence that the private treatment was authorized by VA.  Cf. 38 C.F.R. § 17.54 (2013).  Although the Veteran contacted the VA medical center during his private hospitalization, the record shows that this was for purposes of establishing VA care and being transferred to a VA facility.  The record does not show that he requested or received authorization for the private hospitalization.  Authorization would essentially have required that the Veteran have a service connected disability; have been receiving some form of VA health care; or enrolled in a VA Vocational Rehabilitation program.  38 C.F.R. § 17.52(a) (2013).  As discussed below, he did not fall into any of those categories; hence it does not appear that he would have been eligible for authorization, even if he had made such a request.

There are two statutes that provide bases for reimbursement of unauthorized medical expenses.  The provisions of 38 U.S.C.A. § 1728 provide for reimbursement for unauthorized expenses, but require among other things that the Veteran have a service connected disability or be a participant in VA Vocational Rehabilitation program and requires treatment to enter a course of training.  38 U.S.C.A. § 1728(a)(2).  The Veteran's claims folder reflects that he is not service connected for any disease or disability.  There is no indication that he is a participant in VA Vocational Rehabilitation programs.  

Reimbursement is authorized under 38 U.S.C.A. § 1725, also known as the Millennium Health Care Act, but requires among other things that the Veteran have been "an active Department health-care participant."  38 U.S.C.A. § 1728(b)(1).  An "active health care participant" is defined as someone who has someone who received VA care within 24 months of the furnishing of the emergency care.  38 U.S.C.A. § 1728(b)(2).  A VA medical center note dated May 13, 2009 shows that the Veteran last received VA care on March 18, 2004.  In his substantive appeal, he acknowledged that he had not received VA treatment since 2004.  He reported a number of reasons for not having received treatment through VA, but the statute does not provide exceptions to the 24 month rule.  The undisputed evidence shows that the Veteran would not be eligible for reimbursement under 38 U.S.C.A. § 1725.

There is no legal basis for reimbursing the Veteran's medical expenses incurred at the Baton Rouge Medical Center in March 2009.


ORDER

Payment or reimbursement of private medical expenses incurred in March 2009 is denied.


	                  _________________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


